Exhibit 10.1

 

INDEMNITY AGREEMENT

 

THIS AGREEMENT is made and entered into this 20th day of February, 2003 by and
between Maxim Pharmaceuticals, Inc., a Delaware corporation (the “Corporation”),
and                *  (“Agent”).

 

RECITALS

 

WHEREAS, Agent performs a valuable service to the Corporation in
        *         capacity as          *          of the Corporation;

 

WHEREAS, the stockholders of the Corporation have adopted bylaws (the “Bylaws”)
providing for the indemnification of the directors, officers, employees and
other agents of the Corporation, including persons serving at the request of the
Corporation in such capacities with other corporations or enterprises, as
authorized by the Delaware General Corporation Law, as amended (the “Code”);

 

WHEREAS, the Bylaws and the Code, by their non-exclusive nature, permit
contracts between the Corporation and its agents, officers, employees and other
agents with respect to indemnification of such persons; and

 

WHEREAS, in order to induce Agent to continue to serve as        *        of the
Corporation, the Corporation has determined and agreed to enter into this
Agreement with Agent;

 

NOW, THEREFORE, in consideration of Agent’s continued service as      *     
after the date hereof, the parties hereto agree as follows:

 

AGREEMENT

 

1.                                      Services to the Corporation.  Agent will
serve, at the will of the Corporation or under separate contract, if any such
contract exists, as      *      of the Corporation or as a director, officer or
other fiduciary of an affiliate of the Corporation (including any employee
benefit plan of the Corporation) faithfully and to the best of his ability so
long as he is duly elected and qualified in accordance with the provisions of
the Bylaws or other applicable charter documents of the Corporation or such
affiliate; provided, however, that Agent may at any time and for any reason
resign from such position (subject to any contractual obligation that Agent may
have assumed apart from this Agreement) and that the Corporation or any
affiliate shall have no obligation under this Agreement to continue Agent in any
such position.

 

2.                                      Indemnity of Agent.  The Corporation
hereby agrees to hold harmless and indemnify Agent to the fullest extent
authorized or permitted by the provisions of the Bylaws and the Code, as the
same may be amended from time to time (but, only to the extent that such
amendment permits the Corporation to provide broader indemnification rights than
the Bylaws or the Code permitted prior to adoption of such amendment).

 

1

--------------------------------------------------------------------------------


 

3.                                      Additional Indemnity.  In addition to
and not in limitation of the indemnification otherwise provided for herein, and
subject only to the exclusions set forth in Section 4 hereof, the Corporation
hereby further agrees to hold harmless and indemnify Agent:

 

(a)            against any and all expenses (including attorneys’ fees), witness
fees, damages, judgments, fines and amounts paid in settlement and any other
amounts that Agent becomes legally obligated to pay because of any claim or
claims made against or by him in connection with any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative (including an action by or in the right of the
Corporation) to which Agent is, was or at any time becomes a party, or is
threatened to be made a party, by reason of the fact that Agent is, was or at
any time becomes a director, officer, employee or other agent of Corporation, or
is or was serving or at any time serves at the request of the Corporation as a
director, officer, employee or other agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise; and

 

(b)            otherwise to the fullest extent as may be provided to Agent by
the Corporation under the non-exclusivity provisions of the Code and Section 41
of the Bylaws.

 

4.                                      Limitations on Additional Indemnity.  No
indemnity pursuant to Section 3 hereof shall be paid by the Corporation:

 

(a)            on account of any claim against Agent solely for an accounting of
profits made from the purchase or sale by Agent of securities of the Corporation
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934 and amendments thereto or similar provisions of any federal, state or local
statutory law;

 

(b)            on account of Agent’s conduct that is established by a final
judgment as knowingly fraudulent or deliberately dishonest or that constituted
willful misconduct;

 

(c)            on account of Agent’s conduct that is established by a final
judgment as constituting a breach of Agent’s duty of loyalty to the Corporation
or resulting in any personal profit or advantage to which Agent was not legally
entitled;

 

(d)            for which payment is actually made to Agent under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement, except in respect of any excess beyond payment under such
insurance, clause, bylaw or agreement;

 

(e)            if indemnification is not lawful (and, in this respect, both the
Corporation and Agent have been advised that the Securities and Exchange

 

2

--------------------------------------------------------------------------------


 

Commission believes that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication); or

 

(f)              in connection with any proceeding (or part thereof) initiated
by Agent, or any proceeding by Agent against the Corporation or its directors,
officers, employees or other agents, unless (i) such indemnification is
expressly required to be made by law, (ii) the proceeding was authorized by the
Board of Directors of the Corporation, (iii) such indemnification is provided by
the Corporation, in its sole discretion, pursuant to the powers vested in the
Corporation under the Code, or (iv) the proceeding is initiated pursuant to
Section 9 hereof.

 

5.                                      Continuation of Indemnity.  All
agreements and obligations of the Corporation contained herein shall continue
during the period Agent is a director, officer, employee or other agent of the
Corporation (or is or was serving at the request of the Corporation as a
director, officer, employee or other agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise) and shall
continue thereafter so long as Agent shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, arbitrational, administrative or investigative, by reason of the fact
that Agent was serving in the capacity referred to herein.

 

6.                                      Partial Indemnification.  Agent shall be
entitled under this Agreement to indemnification by the Corporation for a
portion of the expenses (including attorneys’ fees), witness fees, damages,
judgments, fines and amounts paid in settlement and any other amounts that Agent
becomes legally obligated to pay in connection with any action, suit or
proceeding referred to in Section 3 hereof even if not entitled hereunder to
indemnification for the total amount thereof, and the Corporation shall
indemnify Agent for the portion thereof to which Agent is entitled.

 

7.                                      Notification and Defense of Claim.  Not
later than thirty (30) days after receipt by Agent of notice of the commencement
of any action, suit or proceeding, Agent will, if a claim in respect thereof is
to be made against the Corporation under this Agreement, notify the Corporation
of the commencement thereof; but the omission so to notify the Corporation will
not relieve it from any liability which it may have to Agent otherwise than
under this Agreement.  With respect to any such action, suit or proceeding as to
which Agent notifies the Corporation of the commencement thereof:

 

(a)            the Corporation will be entitled to participate therein at its
own expense;

 

(b)            except as otherwise provided below, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense thereof, with counsel
reasonably satisfactory to Agent.  After notice from the Corporation to Agent of
its election to assume the defense thereof, the Corporation will not be liable
to Agent under this Agreement for any legal or other expenses

 

3

--------------------------------------------------------------------------------


 

subsequently incurred by Agent in connection with the defense thereof except for
reasonable costs of investigation or otherwise as provided below.  Agent shall
have the right to employ separate counsel in such action, suit or proceeding but
the fees and expenses of such counsel incurred after notice from the Corporation
of its assumption of the defense thereof shall be at the expense of Agent unless
(i) the employment of counsel by Agent has been authorized by the Corporation,
(ii) Agent shall have reasonably concluded, and so notified the Corporation,
that there is an actual conflict of interest between the Corporation and Agent
in the conduct of the defense of such action or (iii) the Corporation shall not
in fact have employed counsel to assume the defense of such action, in each of
which cases the fees and expenses of Agent’s separate counsel shall be at the
expense of the Corporation.  The Corporation shall not be entitled to assume the
defense of any action, suit or proceeding brought by or on behalf of the
Corporation or as to which Agent shall have made the conclusion provided for in
clause (ii) above; and

 

(c)            the Corporation shall not be liable to indemnify Agent under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which shall not be unreasonably withheld.  The
Corporation shall be permitted to settle any action except that it shall not
settle any action or claim in any manner which would impose any penalty or
limitation on Agent without Agent’s written consent, which may be given or
withheld in Agent’s sole discretion.

 

8.                                      Expenses.  The Corporation shall
advance, prior to the final disposition of any proceeding, promptly following
request therefor, all expenses incurred by Agent in connection with such
proceeding upon receipt of an undertaking by or on behalf of Agent to repay said
amounts if it shall be determined ultimately that Agent is not entitled to be
indemnified under the provisions of this Agreement, the Bylaws, the Code or
otherwise.

 

9.                                      Enforcement.  Any right to
indemnification or advances granted by this Agreement to Agent shall be
enforceable by or on behalf of Agent in any court of competent jurisdiction if
(i) the claim for indemnification or advances is denied, in whole or in part, or
(ii) no disposition of such claim is made within ninety (90) days of request
therefor.  Agent, in such enforcement action, if successful in whole or in part,
shall be entitled to be paid also the expense of prosecuting his claim.  It
shall be a defense to any action for which a claim for indemnification is made
under Section 3 hereof (other than an action brought to enforce a claim for
expenses pursuant to Section 8 hereof, provided that the required undertaking
has been tendered to the Corporation) that Agent is not entitled to
indemnification because of the limitations set forth in Section 4 hereof. 
Neither the failure of the Corporation (including its Board of Directors or its
stockholders) to have made a determination prior to the commencement of such
enforcement action that indemnification of Agent is proper in the circumstances,
nor an actual determination by the Corporation (including its Board of Directors
or its stockholders) that such indemnification is improper shall be a defense to
the action or create a presumption that Agent is not entitled to indemnification
under this Agreement or otherwise.

 

4

--------------------------------------------------------------------------------


 

10.                               Subrogation.  In the event of payment under
this Agreement, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery of Agent, who shall execute all
documents required and shall do all acts that may be necessary to secure such
rights and to enable the Corporation effectively to bring suit to enforce such
rights.

 

11.                               Non-Exclusivity of Rights.  The rights
conferred on Agent by this Agreement shall not be exclusive of any other right
which Agent may have or hereafter acquire under any statute, provision of the
Corporation’s Certificate of Incorporation or Bylaws, agreement, vote of
stockholders or directors, or otherwise, both as to action in his official
capacity and as to action in another capacity while holding office.

 

12.                               Survival of Rights.

 

(a)            The rights conferred on Agent by this Agreement shall continue
after Agent has ceased to be a director, officer, employee or other agent of the
Corporation or to serve at the request of the Corporation as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise and shall inure to the
benefit of Agent’s heirs, executors and administrators.

 

(b)            The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.

 

13.                               Separability.  Each of the provisions of this
Agreement is a separate and distinct agreement and independent of the others, so
that if any provision hereof shall be held to be invalid for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.  Furthermore, if this Agreement shall be
invalidated in its entirety on any ground, then the Corporation shall
nevertheless indemnify Agent to the fullest extent provided by the Bylaws, the
Code or any other applicable law.

 

14.                               Governing Law.  This Agreement shall be
interpreted and enforced in accordance with the laws of the State of Delaware.

 

15.                               Amendment and Termination.  No amendment,
modification, termination or cancellation of this Agreement shall be effective
unless in writing signed by both parties hereto.

 

16.                               Identical Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute but one and
the same Agreement.  Only one such counterpart need be produced to evidence the
existence of this Agreement.

 

5

--------------------------------------------------------------------------------


 

17.                               Headings.  The headings of the sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.

 

18.                               Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given (i) upon delivery if delivered by hand to the party to whom such
communication was directed or (ii) upon the third business day after the date on
which such communication was mailed if mailed by certified or registered mail
with postage prepaid:

 

(a)            If to Agent, at the address indicated on the signature page
hereof.

 

(b)            If to the Corporation, to:

 

MAXIM PHARMACEUTICALS, INC.
8899 University Center Lane, Suite 400
San Diego, CA 92122

 

or to such other address as may have been furnished to Agent by the Corporation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

MAXIM PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/

Larry G. Stambaugh

 

Name:

Larry G. Stambaugh

 

Title:

Chief Executive Officer

 

 

 

 

 

AGENT

 

 

 

 

 

[* see attached list]

 

 

 

Address:

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

MAXIM PHARMACEUTICALS, INC.
LIST OF PERSONS WHO HAVE ENTERED
INTO INDEMNITY AGREEMENTS

 

Larry G. Stambaugh (Officer and Director)

Anthony E. Altig (Officer)

Gary E. Frashier (Director)

Kurt R. Gehlsen (Officer)

Pam G. Gleason (Officer)

Per-Olof Mårtensson (Director)

Theodor H. Heinrichs (Director)

F. Duwaine Townsen (Director)

Robert L. Zerbe (Director)

 

7

--------------------------------------------------------------------------------